—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Rivera, J.), dated September 30, 1996, which, after a hearing, inter alia, granted the petition of the Commissioner of Social Services to extend the child’s placement for a period of one year.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal must be dismissed as academic. Subsequent to the order appealed from, an order terminating the mother’s parental rights was entered. Therefore, any corrective measures which this Court might have taken with respect to the order appealed from would have no practical effect (see, Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes *504T., 208 AD2d 844; see, Matter of Keith C., 226 AD2d 369, 370). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.